Attorney’s Docket Number: 01.AA3790-PCT-US
Filing Date: 06/18/2020
Claimed Priority Date: 02/22/2018 (371 of PCT/US2018/019232)
Applicants:  Lilak et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 11/07/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed on 11/07/2022, responding to the Office action mailed on 08/05/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 32. Accordingly, pending in this application are claims 22-31 and 33.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Final office action mailed on 08/05/2022. Accordingly, all previous rejections are withdrawn. However, the indicated allowability of claim 27 is withdrawn in view of a newly discovered reference. Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (US2008/0182407).

Regarding Claim 27, Zhai (see, e.g., Fig. 6) shows all aspects of the instant invention including an integrated circuit (IC) interconnect structure, comprising:
- a first metallization level (e.g., level 212) comprising a first conductive feature and a second conductive feature (e.g., conductive lines 232 and 233 respectively), wherein the first conductive feature is laterally adjacent to the second conductive feature with a space therebetween
- a first dielectric material (e.g., dielectric material 239) within the space and in contact with a first sidewall portion of at least the first conductive feature
- a second dielectric material (e.g., dielectric material 249) between the first metallization level and a second metallization level (e.g., level 214)  
- a third conductive feature (e.g., via 241) extending through the second dielectric material, wherein at least a portion of the third conductive feature is within the space and is in contact with a second sidewall portion of the first conductive feature, and wherein (see, e.g., Fig. 6):
the first conductive feature (e.g., 232), the second conductive feature (e.g., 233) and the first dielectric material (e.g., 239) are between the second dielectric material (e.g., 249) and a third dielectric material (e.g., dielectric material 229)
the third conductive feature (e.g., 241) is separated from the third dielectric material (e.g., 229) by the first dielectric material (e.g., 239)
a surface of the first and second conductive features (e.g., 232, 233) is planar with a surface of the first dielectric material (e.g., 239)
the surfaces of the first and second conductive features that are planar with a surface of the first dielectric material are in contact with the third dielectric material (e.g., 229). 

Allowable Subject Matter
Claims 22-26, 28-31, and 33 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814